DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
	The applicant argues “Turning to the Examiner’s obviousness basis, Cartmell does not teach or suggest “(c) a secure link gateway (in other words, SGW as shown in figure 2) to convey to the core network elements information characterizing chargeable data services provided by the at least one edge computing resource.” Office Action at 3. Buchholz and Barauh do not cure Cartmell’s deficiency. The Examiner asserts that the claimed “secure link gateway” is equivalent to the term “SGW” described in Cartmell. Id. However, this assessment is incorrect. In the Application, the secure link gateway provides “a secure data link between a respective zone and the core.” Application at ¶32. In Cartmell the SGW is not part of the gateway, but rather one of the “core network elements (e.g., the SGW).” Cartmell at ¶86; see also id. at ¶92 and 106. Further, Cartmell’s gateway device does not “convey to the core network elements information characterizing chargeable data services provided by the at least one edge computing resource [] to the client devices.””  See page 4 of applicant’s remarks.  The examiner respectfully disagrees.
gateway, such as SeGW (considered as a secure link gateway as required in the claims), located in the core network that carries charging information between charging entities (considered as core network elements), e.g., PCRF, PCEF, OCS, OFCS, and/or the billing domain, to the CGW (considered as an edge computing resource as required in the claims).  This is being done in a secure connection via an IPSec tunnel.  Therefore, Cartmell discloses a secure link gateway to convey information characterizing chargeable data services between the core network elements and the at least one edge computing resource.  Paragraph [0100] of Cartmell also discuss secure data link connections.  Paragraph [0106] of Cartmell teaches edge-based entities, for example, sitting between the access networks, the WiFi Access Point (AP) and the home eNodeB (HeNB), and/or the core network elements (SeGW, SGW, PGW, PCRF, OCS and/or OFCS).  It should be noted that the claim language is written as such network and a network edge segment.  Just as the claimed invention discuss, Cartmell also teaches transferring data via a secure link gateway from the network edge to the core.
	The applicant argues “The Examiner asserts that it would have been obvious to a person of ordinary skill in the art to “consider Baruah’s invention with Cartmell’s and Buchholz’s invention to provide more bandwidth across physical endpoints as described in Baruah.” Office Action at 4. Applicant respectfully disagrees because while Baruah teaches that data is transmitted from physical endpoints over multiple physical links, Baruah at ¶7, the Application teaches the transmittal of data from the edge cloud to the end-user via the core network, Application at ¶38. One of the elements of the Application is to provide more visibility to the service provider of the content being supplied from the edge cloud directly to the end-user for billing purposes. Id. Dissimilarly, a key element of Baruah is the load balancing of data transmitted across physical links. Baruah at ¶2 and 7. As such, the combination of Cartmell, Buchholz, and Barauh would not be obvious to a person of ordinary skill in the art because it would render the proposed modification inoperable and unsatisfactory for its intended purpose.”  See page 5 of applicant’s remarks.  The examiner disagrees.
In response to applicant's argument that the references fail to show certain 
(i.e., provide more visibility to the service provider of the content being supplied from the edge cloud directly to the end-user for billing purposes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Cartmell has already been shown to teach applicant’s transmittal of data from the edge cloud (or edge computing resource as specifically claimed) to the end-user via the core network.  The Baruah reference teaches providing data services of (b) content stored on said edge computing resources according to paragraph [0019].
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Baruah’s invention of providing specific data services of storing content on edge computing resources with Cartmell’s invention of providing data services to devices via an edge computing resource and Buchholz’s invention of providing specific data services of generating application server data on edge computing resources and providing data storage service by edge computing resources to provide more bandwidth across physical endpoints thereby allowing network elements to provide more support across the network as described in Baruah.
	For the reasons as discussed above, the combination of Cartmell, Buchholz and Baruah disclose all limitations as required in the claims.  As such, the rejection for claims 1-8 will be maintained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell, U.S. Publication No. 2016/0006883 in view of Buchholz et al. (Buchholz), U.S. Publication No. 2007/0109984 in further view of Baruah et al. (Baruah), U.S. Publication No. 2009/0279431.
Regarding Claims 1 and 5, Cartmell discloses a communication network 
comprising:
at least one network core with one or more network elements (as depicted in figure 2 of Cartmell shows at least one network core with one or more network elements such as PCRF, PGW/PCEF and OCS/OFCS) to perform each of one or (as described in paragraphs [0072]-[0073] and [0091]-[0093]); and
at least one network edge segment (as depicted in figure 2 of Cartmell shows at least one network edge segment. Paragraphs [0068] and [0106] teaches edge based entities within the network therefore, Cartmell teaches network edge segment) including: (a) one or more wireless access nodes (i.e., eNB and AP shown in figure 2 and described in paragraph [0031]), (b) at least one edge computing resource (as shown in figure 2 of Cartmell, CGW sending charging data and/or billing events as described in paragraphs [0091]-[0093] therefore, CGW is considered as a computing resource) in communicative proximity with said one or more wireless access nodes (as shown in figure 2) and adapted to provide data services to client devices accessing said communication network (paragraph [0019] of Cartmell teaches the communications system provides content, such as voice, data, video, etc. According to paragraph [0062], an operator of a CGW have an agreement with a content provider to allow delivery of content. The CGW operator may be charged for the delivery of the content. Therefore, CGW is adapted to provide data services as required in the claims) through said one or more wireless access nodes (as shown in figure 2), and (c) a secure link gateway (for example, SeGW as shown in figure 2) to convey data information, such as information characterizing chargeable data services, between the core network elements and the at least one edge computing resource (see examiner’s response above) to client devices (i.e., WTRU shown in figure 2) accessing said communication network through said one or more wireless access nodes (as shown in figure 2). 

Buchholz discloses (a) application server data generated on said edge computing resources (see paragraph [0021]), and (c) data storage service provided by said edge computing resources (see paragraph [0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Buchholz’s invention with Cartmell’s invention for minimizing the costs, time, and expertise required to deploy complete networking and computing infrastructure in "edge" environments (see paragraph [0018] of Buchholz).
	Cartmell and Buchholz fail to disclose (b) content stored on said edge computing resources.
	Baruah discloses (b) content stored on said edge computing resources (see paragraph [0019]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Baruah’s invention with Cartmell’s and Buchholz’s invention to provide more bandwidth across physical endpoints as described in Baruah.
Regarding Claims 2 and 6, Cartmell, Buchholz and Baruah disclose the communication network and method as described above.  Cartmell further discloses wherein at least one of said one or more network elements performs a charging (any of PGW, PCRF, OCS as shown in figure 2; see paragraphs [0086] and [0091]).
Regarding Claims 3 and 7, Cartmell, Buchholz and Baruah disclose the communication network and method as described above.  Cartmell further discloses wherein said at least one network edge includes edge computing monitoring modules (for example, content provider) to characterize data services provided by said edge computing resource (see paragraphs [0071] and [0078]).
Regarding Claims 4 and 8, Cartmell, Buchholz and Baruah disclose the communication network and method as described above.  Cartmell further discloses wherein said edge computing monitoring modules is configured to send to said network core data characterizing services, including service volumes, provided by said edge computing resource (i.e., as shown in figure 2 of Cartmell, the content provider having a direct link to PGW/PCEF; see paragraph [0085]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                           
March 1, 2022